DETAILED ACTION
The communication dated 6/13/2018 has been entered and fully considered.
Claims 1-6 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102a1 as being anticipated by IWANO et al. (U.S. PGPUB 2014/0288508), hereinafter IWANO.
Regarding claim 1, IWANO (U.S. PGPUB 2014/0288508) teaches: A method for producing a gasket to be used for a medical syringe (IWANO teaches a method for producing a gasket [Abstract; 0039]), the method comprising the steps of: molding a gasket laminated with a film and having a circumferential surface portion in a gasket molding mold (IWANO teaches an unvulcanized rubber sheet with a predetermined weight and size and an inactive film are stacked and put on a mold, and then molded using a vacuum press [0035]. IWANO shows the gasket has a circumferential surface portion and the gasket mold would inherently have a circumferential surface portion [Figs. 1-3]); and after demolding the gasket from the mold (IWANO teaches that the gasket formed with the film is done by molding [0035], and the cutting would inherently happen once the gasket is demolded.), forming a groove circumferentially in a portion of the film present in the circumferential surface portion of the gasket (IWANO teaches a gasket having a sliding side surface that is coated with an inactive resin film and further cutting the gasket to form a cut [0008]. Forming the cut on the side surface of the gasket would implicitly be done once the gasket is demolded [0008; 0039]. IWANO teaches the cut may be formed not only in a valley portion between a front ring-shaped rib forming portion and a back-end ring-shaped rib forming portion [Figs. 1, 3-5; 0022], but also in front ring-shaped rib forming portion or a back-end ring-shaped rib forming portion [Fig. 2; 0022], which all would form a groove circumferentially in a portion of the film in the circumferential surface portion of the gasket as shown in Figs. 1-5 [0022]); wherein a laser processing process is performed by applying a laser beam to the circumferential surface portion of the gasket obliquely with respect to the circumferential surface portion in the groove forming step (IWANO teaches the method of cutting can be done with laser cutting using a laser [0025]. IWANO shows the cuts would be cut in a right angle compared to the direction of the gasket (which the right angle is being interpreted as an oblique angle) [Fig. 6]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANO et al. (U.S. PGPUB 2014/0288508), hereinafter IWANO, as applied to claim 1 above, and further in view of McGregor et al. (U.S. PGPUB 2003/0116542), hereinafter MCGREGOR.
Regarding claim 2, IWANO teaches all of the limitations as stated above, but is silent as to: wherein the laser beam is applied at an incident angle of not less than 30 degrees and less than 90 degrees with respect to the circumferential surface portion of the gasket. In the same field of endeavor, lasers, MCGREGOR teaches a laser beam at an angle of about 30 degrees [0023]. MCGREGOR teaches the laser beam angle can be between 25-30 degrees [0048], which overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify IWANO, by having the laser be at an angle between 25-30, as suggested by MCGREGOR, in order to focus the laser beam [0016].  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANO et al. (U.S. PGPUB 2014/0288508), hereinafter IWANO, as applied to claim 1 above, and further in view of McKellop et al. (U.S. 6,165,220), hereinafter MCKELLOP.
Regarding claim 2, IWANO teaches all of the limitations as stated above, but is silent as to: wherein the laser beam is applied at an incident angle of not less than 30 degrees and less than 90 degrees with respect to the circumferential surface portion of the gasket. In the same field of endeavor, lasers, MCKELLOP teaches a laser beam that is at an angle of 45 degrees [Fig. 13; Col. 3, lines 52-55]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify IWANO, by having the laser be at an angle between 25-30, as suggested by MCKELLOP, in order to have a more uniform distribution and depth [Col. 16, lines 41-46].  
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANO et al. (U.S. PGPUB 2014/0288508), hereinafter IWANO, as applied to claim 1 above, and further in view of Giloh (U.S. PGPUB 2004/0149706), hereinafter GILOH.
Regarding claim 3, IWANO teaches all of the limitations as stated above, including wherein the groove forming step includes the steps of setting a laser beam source so as to apply the laser beam obliquely at a predetermined incident angle with respect to the circumferential surface portion of the gasket (IWANO shows the cuts would be cut in a right angle compared to the direction of the gasket (which the right angle is being interpreted as an oblique angle) [Fig. 6]), but is silent as to: rotating the circumferential surface portion of the gasket about a center axis of the gasket in a direction such that the circumferential surface portion is moved away from the laser beam obliquely applied for the formation of the groove.
In the same field of endeavor, laser cutting, GILOH teaches a product (glove (22)) that is on a positioning device (16) that rotates the product [Fig. 5]. GILOH teaches the product (22) may be cut, engraved, or perforated. The robotic device (16) may move the product (22) in any direction and to any position so that the laser ray (26) may contact any portion on the product (22) [0031]. For example, to cut the opening of the medical glove , the laser may remain stationary, focusing the laser ray (26) on an upper portion of the former (22) and the robot may move the former (22) in a circular direction so that the cut can be made along the circumference of the glove [0031; Fig. 5]. Also, GILOH teaches the ray is positioned at 90 degrees from the glove [Fig. 5], which the right angle is being interpreted as an oblique angle. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify IWANO, by having the product rotate while being cut by the laser, as suggested by GILOH, in order for fast, accurate, high density perforating, engraving or cutting of simply or complexly shaped products [0007].  
Regarding claim 5, IWANO teaches: wherein the groove forming step includes the step of forming an annular groove in the circumferential surface portion of the gasket (IWANO teaches the cut may be formed not only in a valley portion between a front ring-shaped rib forming portion and a back-end ring-shaped rib forming portion [Figs. 1, 3-5; 0022], but also in front ring-shaped rib forming portion or a back-end ring-shaped rib forming portion [Fig. 2; 0022], which all would form an annular groove circumferentially in a portion of the film in the circumferential surface portion of the gasket as shown in Figs. 1-5 [0022]).
Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANO et al. (U.S. PGPUB 2014/0288508), hereinafter IWANO, and McKellop et al. (U.S. 6,165,220), hereinafter MCKELLOP, as applied to claim 2 above, and further in view of Giloh (U.S. PGPUB 2004/0149706), hereinafter GILOH.
Regarding claim 4, IWANO and MCKELLOP teach all of the limitations as stated above, including wherein the groove forming step includes the steps of setting a laser beam source so as to apply the laser beam obliquely at a predetermined incident angle with respect to the circumferential surface portion of the gasket (IWANO shows the cuts would be cut in a right angle compared to the direction of the gasket (which the right angle is being interpreted as an oblique angle) [Fig. 6]), but is silent as to: rotating the circumferential surface portion of the gasket about a center axis of the gasket in a direction such that the circumferential surface portion is moved away from the laser beam obliquely applied for the formation of the groove.
In the same field of endeavor, laser cutting, GILOH teaches a product (glove (22)) that is on a positioning device (16) that rotates the product [Fig. 5]. GILOH teaches the product (22) may be cut, engraved, or perforated. The robotic device (16) may move the product (22) in any direction and to any position so that the laser ray (26) may contact any portion on the product (22) [0031]. For example, to cut the opening of the medical glove , the laser may remain stationary, focusing the laser ray (26) on an upper portion of the former (22) and the robot may move the former (22) in a circular direction so that the cut can be made along the circumference of the glove [0031; Fig. 5]. Also, GILOH teaches the ray is positioned at 90 degrees from the glove [Fig. 5], which the right angle is being interpreted as an oblique angle. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify IWANO and MCKELLOP, by having the product rotate while being cut by the laser, as suggested by GILOH, in order for fast, accurate, high density perforating, engraving or cutting of simply or complexly shaped products [0007].  
Regarding claim 6, IWANO teaches: wherein the groove forming step includes the step of forming an annular groove in the circumferential surface portion of the gasket (IWANO teaches the cut may be formed not only in a valley portion between a front ring-shaped rib forming portion and a back-end ring-shaped rib forming portion [Figs. 1, 3-5; 0022], but also in front ring-shaped rib forming portion or a back-end ring-shaped rib forming portion [Fig. 2; 0022], which all would form an annular groove circumferentially in a portion of the film in the circumferential surface portion of the gasket as shown in Figs. 1-5 [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748